               Case 2:19-mj-00077-AC Document 39 Filed 05/28/19 Page 1 of 2


     The Law Office of Olaf W. Hedberg
 1   Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
 2   Sacramento, California 95814
     (916) 447-1192 office
 3   ohedberg@yahoo.com
 4

 5

 6

 7        IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

 8                                            CALIFORNIA

 9
                                                      Case Number: 19-mj-00077 AC
10   THE UNITED STAES OF AMERICA
                                                         BAIL MOTION
11   V.

12                                                    DATE: 5-30-19
                                                      TIME: 2 PM
13   JOHNESHA THOMPSON                                DEPT: Hon. Debra Barnes
14

15
            TO: McGREGOR SCOTT, U.S. Attorney, and David Spenceer, Asst. U.S. Attorney:
16
            PLEASE TAKE NOTICE that on May 30, 2019, at 2:00 p.m., before Magistrate Judge
17

18   Debra Barnes, defendant, JOHNESHA THOMPSON, by and through her attorney Olaf Hedberg,

19   will move the court to reopen her detention hearing in order to obtain release pending her trial in

20   accordance with the Bail Reform Ace, 18 U.S.C. section 3141, et seq.

21          At Ms. Thompson’s initial appearance was on May 16, 2019. At that time the Hon. Carolyn
22   Delaney ruled that the $25,000 unsecured bond offered was not sufficient. She also indicated that
23
     Ms. Thompson could return if additional sureties were located.
24

25


                                                     1
                Case 2:19-mj-00077-AC Document 39 Filed 05/28/19 Page 2 of 2


             Since that hearing Counsel has spoken with Ms. Thompson's grandmother, Dorothea Adair.
 1
     Ms. Adair indicated that she owns a home in Oakland, and that she would be willing to post that
 2

 3
     property to secure M. Thompson's release.

 4           Therefore, Ms. Thompson moves to re-open her detention hearing pursuant to 18 U.S.C.

 5   section 3142(f)((2)(B)1, as she wishes to present additional arguments and information not available

 6   to her attorney back on May 16, 2019.
 7           Defendant therefore respectfully requests that the Court schedule a bail motion at the above
 8
     requested time for Johnehsa Thompson.
 9

10

11
     Dated: May 28, 2019                                             Olaf W. Hedberg
12                                                                   Olaf W. Hedberg

13

14

15

16

17

18

19

20

21

22

23   1
         “The hearing may be reopened,      before or after a determination by the judicial officer, at any
24   time before trial if the judicial officer finds that information exists that was not known to the
     movant at the time of the hearing and that has a material bearing on the issue whether there are
25   conditions of release that will reasonably assure the appearance of such person as required and
     the safety of any other person and the community.”
                                                        2
